DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. US 6,035,168.
Regarding claim 1, Masuda teaches a developing device comprising: 

an accommodating member (1) which includes a receiving port (inlet 16) for receiving the liquid developer and a supplying port (15) for supplying the received liquid developer to said developer carrying member and which accommodates the liquid developer; and 
a partitioning member (11) extending over a rotational axis direction of said developer carrying member and partitioning an inside space of said accommodating member into a first chamber (for roller 5) including said receiving port and a second chamber (for roller 6) including said supplying port (FIG. 3), 
wherein in said partitioning member (11), a plurality of communication ports (12a, b, c) for communicating between said first chamber and said second chamber are formed over the rotational axis direction of said developer carrying member (FIG. 6).  
Regarding claim 2, Masuda teaches a developing device according to Claim 1, wherein said communication ports (12 a, b, c) are formed so as to penetrate in a direction crossing an inflow direction of the liquid developer flowing therein through said receiving port (FIG. 6).  
Regarding claim 3, Masuda teaches a developing device according to Claim 1, wherein said plurality of communication ports are positioned above an upper end edge of said receiving port with respect to a vertical direction (FIG. 3).  
Regarding claim 4, Masuda teaches a developing device according to any one of Claim 1, wherein said receiving port (15/16) is formed at one end portion of said first chamber with respect to a rotational axis direction (FIG. 6).  
claim 5, Masuda teaches a developing device according to Claim 4, wherein an inflow direction of the liquid developer flowing through said receiving port is substantially parallel to said rotational axis direction (FIG. 8).  
Regarding claim 6, Masuda teaches a developing device according to any one of Claim 1, wherein said receiving port is provided in a surface of said accommodating portion (FIG. 3).  
Regarding claim 7, Masuda teaches a developing device according to Claim 6, wherein a cross-sectional shape of said first chamber perpendicular to said widthwise direction at a portion which is one end portion of said first chamber with respect to said widthwise direction and to which said receiving port is connected is substantially the same as a shape of said receiving port (FIG. 3/6)  
Regarding claim 8, Masuda teaches a developing device according to any one of Claim 1, wherein said partitioning member is provided substantially in parallel to said rotational axis direction (FIG. 6).  
Regarding claim 9, Masuda teaches a developing device according to any one of Claim 1, wherein a total area of said communication ports is smaller than a total area of a partition region of said partitioning portion (FIG. 6).  
Regarding claim 10, Masuda teaches a developing device according to any one of Claim 1, wherein said supplying port is provided above said receiving port with respect to a vertical direction (FIG. 6).  
Regarding claim 11, Masuda teaches a developing device according to any one of Claim 1, wherein on a side downstream of said supplying port with respect to a rotational direction of said developer carrying member, an electrode portion (3b) for generating a 
Regarding claim 12, Masuda teaches a developing device according to Claim 11, wherein with respect to the rotational direction of said developer carrying member, a side upstream of a developing portion for developing the electrostatic latent image, formed on an image bearing member, by said developer carrying member and downstream of said electrode portion, a roller contacting said developer carrying member is provided (FIG. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shigehiro et al. US 2018/0284650 see FIG. 8 for a plurality of communication ports. Shigehiro does not qualify as prior art. 
Kubo et al. US 2016/0116863 see filter 31 with slits 32 (FIG. 7 and 8), Ohmura et al. US 2014/0112687, Hosokawa et al. US 2017/0115604 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852